UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 00-2283



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


BOBBY DARREN GRANTHAM,

                                              Defendant - Appellant,
          and


MARIETTA JONES GRANTHAM,

                                                          Defendant.



Appeal from the United States District Court for the Eastern Dis-
trict of North Carolina, at Greenville. Malcolm J. Howard, District
Judge. (CA-00-62-4-H-3)


Submitted:   February 22, 2001            Decided:   March 12, 2001


Before WIDENER, KING, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Bobby Darren Grantham, Appellant Pro Se.     Sharon Coull Wilson,
OFFICE OF THE UNITED STATES ATTORNEY, Raleigh, North Carolina, for
Appellee.
Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Bobby Darren Grantham appeals the district court’s order

granting summary judgment for the Government and ordering Defend-

ants to vacate property in Greenville, North Carolina.     We have

reviewed the record and the district court’s opinion and find no

reversible error.   Accordingly, we affirm on the reasoning of the

district court.     United States v. Grantham, No. CA-00-62-4-H-3

(E.D.N.C. Oct. 20, 2000).   We dispense with oral argument because

the facts and legal contentions are adequately presented in the ma-

terials before the court and argument would not aid the decisional

process.




                                                          AFFIRMED




                                 2